Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
With regards to claim 5, 12, 20, and 29, after further consideration and analysis of the arguments, the examiner respectfully submits that arguments are not sufficiently persuasive.
Claim 5 has been amended to incorporate all of the limitations of independent claim 1 to pursue an allowance of claim 5 and submitted that the prior art of record does not teach “a film thickness of the second semiconductor layer is larger than a film thickness of the first semiconductor layer”.  After further consideration, however, the examiner respectfully submits that merits applying Saito are proper.  Although Saito is specifically silent as to the relative dimension comparison of one semiconductor being thicker than the other, the examiner respectfully submits that the applicants failed to offer any persuasive evidence to demonstrate unexpected results or criticality attributed to the claimed dimensions.  Saito further discloses in ¶138 that the thickness of the oxide semiconductor plays a role in determining resistances between the portions of semiconductor in contact with the source/drain electrodes.  One of ordinary skill can glean from this teaching that resistances can be tailored by adjusting the thicknesses of the semiconductor layers.  Hence, one of ordinary skill would be motivated to incorporate the claimed configuration to a device in order to arrive at the specific resistance configurations of both semiconductors for a particular application requirement.  Therefore, this amendment is not persuasive to overcome Saito.
With regards to arguments pertaining to claims 12 and 20, the applicants have submitted that the method of Saito is “completely different” from the claimed invention and that the applicant’s .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17, 20-23, 26, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (Pub No. US 2011/0134680 A1, hereinafter Saito).
With regards to claim 12, Saito teaches a method for manufacturing a memory array including a plurality of first wires, at least one second wire crossing the first wires, and a plurality of memory elements provided in correspondence with respective intersections of the first wires and the at least one second wire and each having a first electrode and a second electrode arranged spaced apart from each other, aBIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ADM/boApplication No.: NEWDocket No.: 2611-0529PUS1 Page 8 of 13third electrode connected to one of the at least one second wire, and an insulating layer that electrically insulates the first electrode and the second electrode and the third electrode from each other, the first wires, the at least one second wire, and the first wires, the at least one second wire and the memory elements being formed on a substrate (see claim 1), 


With regards to claim 13, Saito teaches the method for manufacturing a memory array according to claim 12, wherein the applied layer is a semiconductor layer, and the application process forms the semiconductor layer in the area between the first electrode and the second electrode of a memory element to which the applied layer is to be applied selected out of the memory elements in correspondence with information to be recorded (see Figs. 3 and 5, applied layer 17 is a semiconductor between first and second electrodes 15a/15b).

With regards to claim 14, Saito teaches the method for manufacturing a memory array according to claim 12, wherein the applied layer is a first semiconductor layer or a second semiconductor layer, the first and the second semiconductor layers being different from each other in electrical characteristics, and the application process forms the first semiconductor layer or the second semiconductor layer in the area between the first electrode and the second electrode of each of the memory elements in correspondence with information to be performed (see Fig. 3 and 5, applied layer with a first and second type semiconductor (i.e. “0” and “1’), both types formed from UV irradiation).

With regards to claim 15, Saito teaches the method for manufacturing a memory array according to claim 12, wherein the applied layer is a first insulating layer or a second insulating layer different from each other in electrical characteristics, a semiconductor layer being in contact with the insulating layer is formed in advance in the area between the first electrode and the second electrode of 

With regards to claim 16, Saito teaches the method for manufacturing a memory array according to any one of claim 12, wherein the application is any one selected from the group consisting of ink jetting, dispensing, and spraying (see Fig. 3 and 5, UV irradiation dispensed).

With regards to claim 20, Saito teaches a method for manufacturing a memory array sheet including a combination of a plurality of memory arrays each including a plurality of first wires, at least one second wire crossing the first wires, and a plurality of memory elements provided in correspondence with respective intersections of the first wires and the at least one second wire and each having a first electrode and a second electrode arranged spaced apart from each other, a third electrode connected to one of the at least one second wire, and an insulating layer that electrically insulates the first electrode and the second electrode and the third electrode from each other, the memory arrays being formed on a sheet (see claim 1, arrays formed on a sheet), 
the method for manufacturing a memory array sheet comprising an application process of forming an applied layer by application in an area between the first electrode and the second electrode of at least one memory element out of the memory elements (see Fig. 3 and 5, UV irradiation forming applied layers 17 between first and second electrodes 15a/15b), 


With regards to claim 21, Saito teaches the method for manufacturing a memory array sheet according to claim 20, wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPADM/ADM/boApplication No.: NEWDocket No.: 2611-0529PUS1Page 10 of 13the applied layer is a semiconductor layer, and the application process forms the semiconductor layer in the area between the first electrode and the second electrode of a memory element to which the applied layer is to be applied selected out of the memory elements in correspondence with information to be recorded (see Fig. 3 and 5, applied layer 17 is semiconductor between first and second electrodes 15a/15b).

With regards to claim 22, Saito teaches the method for manufacturing a memory array sheet according to claim 20, wherein the applied layer is a first semiconductor layer or a second semiconductor layer, the first and the second semiconductor layers being different from each other in electrical characteristics, and the application process forms the first semiconductor layer or the second semiconductor layer in the area between the first electrode and the second electrode of each of the memory elements in correspondence with information to be performed (see Fig. 3 and 5, applied layer 17 within two different memory elements comprising of “0” and “1” are two different types).

With regards to claim 23, Saito teaches the method for manufacturing a memory array sheet according to claim 20, wherein the applied layer is a first insulating layer or a second insulating layer different from each other in electrical characteristics, a semiconductor layer being in contact with the insulating layer is formed in advance in the area between the first electrode and the second electrode of each of the memory elements, and the application process forms the first insulating layer or the second insulating layer so that the first or second insulating layer to be formed is in contact with the 

With regards to claim 26, Saito teaches the method for manufacturing a memory array sheet according to any one of claim 20, wherein the application is any one selected from the group consisting of ink jetting, dispensing, and spraying (see Fig. 3 and 5, UV irradiation dispensed).

With regards to claim 29, Saito teaches a memory array comprising: 
a plurality of first wires (see Fig. 3, first wires 102); 
at least one second wire crossing the first wires (see Fig. 3, second wire 105/106); and 
a plurality of memory elements provided in correspondence with respective intersections of the first wires and the at least one second wire and each having a first electrode and a second electrode arranged spaced apart from each other, a third electrode connected to one of the at least one second wire, and an insulating layer that electrically insulates the first electrode and the second electrode and the third electrode from each other, the first wires, the at least one second wire, and the first wires, the at least one second wire, and the memory elements being formed on a substrate (see Fig. 2 and 3, memory elements 114-117, also see Fig. 1A-1E for example, first and second electrodes 15a and 15b spaced apart, third electrode 11 connected to a second wire 105/106, insulating layer 16 insulating first/second/third electrodes from each other, first wires 102, second wire 105/106 and memory elements 114-117 formed on a substrate 10), 
either the first electrode or the second electrode being connected to one of the first wires (see Fig. 1A-1E, first electrode 15a connected to first wire 102), 

the memory elements including two kinds of memory elements different from each other in electrical characteristics between the first electrode and the second electrode by the applied layer (see Fig. 1A-1E, memory elements with two “kinds” of memory elements different in electrical characteristics (i.e. see Fig. 5, “0” and “1”)),
information to be recorded being determined by arrangement with any combination of the two kinds of memory elements (see Fig. 1A-1E, 5, arrangement of memory elements determine information to be recorded).
wherein the applied layer is formed of a semiconductor material applied to the area between the first electrode and the second electrode and is a first semiconductor layer or a second semiconductor layer, the first and the second semiconductor layers being different from each other in electrical characteristics
out of the two kinds of memory elements, one kind of memory element is a memory element having the first semiconductor layer, whereas another kind of memory element is a memory element having the second semiconductor layer (see Fig. 3 and 5, UV irradiation changes the electrical characteristics of the channel semiconductor layer thus yielding one memory element with one semiconductor layer and another memory element with a different type of semiconductor layer).
the one kind of memory element and the other kind of memory element record respective pieces of information different from each other by a difference in a current value between the one kind of memory element and the other kind of memory element when a certain voltage is applied to the third electrode of the one kind of memory element and the third electrode of the other kind of memory element, the current value being a current value passing between the first electrode and the second 
respective pieces of information recorded in the memory arrays formed on the sheet is different from each other (see Fig. 3 and 5, sheet shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
With regards to claim 5, Saito teaches a memory array comprising: 
a plurality of first wires (see Fig. 3, first wires 102); 
at least one second wire crossing the first wires (see Fig. 3, second wire 105/106); and 
a plurality of memory elements provided in correspondence with respective intersections of the first wires and the at least one second wire and each having a first electrode and a second electrode arranged spaced apart from each other, a third electrode connected to one of the at least one second wire, and an insulating layer that electrically insulates the first electrode and the second electrode and the third electrode from each other, the first wires, the at least one second wire, and the first wires, the at least one second wire, and the memory elements being formed on a substrate (see Fig. 2 and 3, memory elements 114-117, also see Fig. 1A-1E for example, first and second electrodes 15a and 15b spaced apart, third electrode 11 connected to a second wire 105/106, insulating layer 16 insulating first/second/third electrodes from each other, first wires 102, second wire 105/106 and memory elements 114-117 formed on a substrate 10), 
either the first electrode or the second electrode being connected to one of the first wires (see Fig. 1A-1E, first electrode 15a connected to first wire 102), 
at least one of the memory elements having an applied layer in an area between the first electrode and the second electrode (see Fig. 1A-1E, applied layer 18a/18b between first and second electrode 15a/15b), 
the memory elements including two kinds of memory elements different from each other in electrical characteristics between the first electrode and the second electrode by the applied layer (see 
information to be recorded being determined by arrangement with any combination of the two kinds of memory elements (see Fig. 1A-1E, 5, arrangement of memory elements determine information to be recorded).
wherein the applied layer is formed of a semiconductor material applied to the area between the first electrode and the second electrode and is a first semiconductor layer or a second semiconductor layer, the first and the second semiconductor layers being different from each other in electrical characteristics
out of the two kinds of memory elements, one kind of memory element is a memory element having the first semiconductor layer, whereas another kind of memory element is a memory element having the second semiconductor layer
the one kind of memory element and the other kind of memory element record respective pieces of information different from each other by a difference in electrical characteristics between the first semiconductor layer and the second semiconductor layer (see Fig. 3 and 5, UV irradiation changes the electrical characteristics of the channel semiconductor layer thus yielding one memory element with one semiconductor layer and another memory element with a different type of semiconductor layer).
Saito is silent teaching the memory array wherein a film thickness of the second semiconductor layer is larger than a film thickness of the first semiconductor layer.
It would have been obvious to a person having ordinary skill in the art at the time of filing to change the size and proportion of the semiconductor layers are not patentably significant unless the change shows significance, see MPEP 2144.04.  Here, one of ordinary skill would consider changing the thicknesses of two memory elements in order to potentially change the electrical characteristics of the device for information recording.
Allowable Subject Matter
Claims 2, 7, 9-11, and 28 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML